EXHIBIT 10.6


FORM OF
RESTRICTED STOCK AGREEMENT


 
THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is entered into on April __, 2018
by and between Regent Technologies, Inc. (the “Company”) located at 5646 Milton,
Suite 718, Dallas, Texas 75206, and ______________ (the “Recipient”) located at
________________________.  The use of Regent or Company herein shall include the
subsidiaries of Regent Technologies, Inc.
.


R E C I T A L S
 
A.  The Company wishes to grant to Recipient _______________shares of the
Company’s restricted common stock (“Restricted Stock” or “Shares”) on the terms
and subject to the conditions set forth below.
 
B.  The shares will not be granted under the Company’s Stock Incentive Plan
(“Plan”), as such Plan may exist from time to time.




A G R E E M E N T
It is hereby agreed as follows:
 

1.
Stock Grant and Vesting

   
(a)  Up to _____________ shares of Restricted Stock shall become vested and
subject to delivery in the following amounts, at the following times
(“Applicable Date”) and upon the following conditions:
 

(i)
___________ Shares shall vest and be subject to delivery upon the date of
execution of this Agreement.




(ii)
___________ Shares shall vest in increments of __________ Shares and be subject
to delivery of a certificate in the amount of ________ Shares upon the
completion, the Applicable Date, of any PV solar cell installation pursuant to a
contract for services between Regent and the Customer, which Customer has been
introduced to Regent by the Recipient.



There shall be no proportionate or partial vesting of shares of Restricted Stock
in or during the months, days or periods prior to each vesting date, and all
vesting of shares of Restricted Stock shall occur only on the Applicable Date.
 
(b)  The Restricted Stock also shall become vested at such earlier times, if
any, as shall be provided in this Agreement or as shall otherwise be determined
by the Committee in its sole and absolute discretion.


(c)  For purposes of this Agreement, the following terms shall have the meanings
indicated:
 

(i)
“Non-Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that has not become vested pursuant to this Section 1.




(ii)
“Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 1.

 

(iii)
“Applicable Date” means the date that the parties agree satisfies one of the
vesting conditions.

 

(iv)
“Customer” means the entity that enters into a contract with Regent for the
installation of PV solar cells based on an initial contact by and through
Recipient.

 

--------------------------------------------------------------------------------

 

2.
Delivery of Restricted Stock.

 

(a)
One or more stock certificates evidencing the vested Restricted Stock shall be
issued in the name of the Recipient effective the Applicable Date on which the
shares (or a portion thereof) subject to this Restricted Stock award become
Vested Shares pursuant to Section 1 hereof.  

 

(b)
On or after each Applicable Date, upon written request to the Company by
Recipient, the Company shall promptly cause a new certificate or certificates to
be delivered to Recipient as soon as administratively practicable after the date
of receipt by the Company of Recipient's written request.  The new certificate
or certificates shall bear those legends and endorsements that the Company shall
deem necessary or appropriate (including those relating to restrictions on
transferability and/or obligations and restrictions under the Securities Act of
1933, as amended).

 

3.
Effect of Termination of Engagement or Other Relationship.  



In the event Recipient’s contract work with the Company terminates for any
reason, all Non-Vested Shares shall be forfeited immediately upon such
termination and without any payment to Recipient.  The Committee shall have the
power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement.



4.
Rights with Respect to Restricted Stock.

 
(a)  Except as otherwise provided in this Agreement, the Recipient shall have,
with respect to all of the shares of Vested Restricted Stock, all of the rights
of a holder of shares of Common Stock of the Company, including without
limitation (i) the right to vote such Restricted Stock, (ii) the right to
receive dividends, if any, as may be declared on the Restricted Stock from time
to time, and (iii) the rights available to all holders of shares of Common Stock
of the Company upon any merger, consolidation, reorganization, liquidation or
dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement
(including without limitation conditions under which all such rights shall be
forfeited).   Any shares of Common Stock issued to the Recipient as a dividend
with respect to shares of Restricted Stock shall have the same status and bear
the same legend as the shares of Restricted Stock and shall be held by the
Company, if the shares of Restricted Stock that such dividend is attributed to
is being so held, unless otherwise determined by the Committee.  
 
(b)  Notwithstanding any term or provision of this Agreement to the contrary,
the existence of this Agreement, or of any outstanding Restricted Stock awarded
hereunder, shall not affect in any manner the right, power or authority of the
Company to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business; (ii) any merger, consolidation or similar transaction
by or of the Company; (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
Restricted Stock and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that the Restricted Stock
includes, has or possesses, or any warrants, options or rights with respect to
any of the foregoing; (iv) the dissolution or liquidation of the Company; (v)
any sale, transfer or assignment of all or any part of the stock, assets or
business of the Company; or (vi) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise). 
 
5.  Transferability of Vested Shares.  


Vested Shares shall not be pledged, hypothecated or otherwise encumbered or
subject to any lien, obligation or liability of Recipient to any party (other
than the Company), or assigned or transferred by Recipient otherwise than by
will or the laws of descent and distribution or to a beneficiary upon the death
of Recipient.  A beneficiary or other person claiming any rights under this
Agreement from or through Recipient shall be subject to all of the terms and
conditions of this Agreement, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
 

--------------------------------------------------------------------------------

 
6.  Tax Matters; Section 83(b) Election.
 
(a)  If Recipient properly elects, within thirty (30) days of the Date of Grant,
to include in gross income for federal income tax purposes an amount equal to
the fair market value (as of the Date of Grant) of the Restricted Stock pursuant
to Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
Recipient shall make arrangements satisfactory to the Company to pay to the
Company any federal, state or local income taxes required to be withheld with
respect to the Restricted Stock.  If Recipient shall fail to make such tax
payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to Recipient
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock.
 
(b)  If Recipient does not properly make the election described in Subsection 7
above, Recipient shall, no later than the date or dates as of which the
restrictions referred to in this Agreement hereof shall lapse, pay to the
Company, or make arrangements reasonably satisfactory to the Committee for
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock (including without limitation the
vesting thereof), and the Company shall, to the extent permitted by law, have
the right to deduct from any payment of any kind otherwise due to Recipient any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock.
 
(c)  Tax consequences on Recipient (including without limitation federal, state,
local and foreign income tax consequences) with respect to the Restricted Stock
(including without limitation the grant, vesting and/or forfeiture thereof) are
the sole responsibility of Recipient.  Recipient shall consult with his or her
own personal accountant(s) and/or tax advisor(s) regarding these matters, the
making of a Section 83(b) election, and Recipient’s filing, withholding and
payment (or tax liability) obligations.
 
7.  Miscellaneous.
 
7.1 No Right to Employment or Service.  This Agreement and the grant of
Restricted Stock hereunder shall not confer, or be construed to confer, upon
Recipient any right to employment or service, or continued engagement or
service, with the Company.
 
7.2 No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
  
7.3 No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
Recipient or any other person.  To the extent that Recipient or any other person
acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.
 
7.4 Binding Effect.  This Agreement shall bind and inure to the benefit of the
successors, assigns, transferees, agents, personal representatives, heirs and
legatees of the respective parties.
 
7.5 Further Acts.  Each party agrees to perform any further acts and execute and
deliver any documents which may be necessary to carry out the provisions of this
Agreement.
 
7.6 Amendment.  This Agreement may be amended at any time by the written
agreement of the Company and Recipient.
 
7.7 Syntax.  Throughout this Agreement, whenever the context so requires, the
singular shall include the plural, and the masculine gender shall include the
feminine and neuter genders.  The headings and captions of the various Sections
hereof are for convenience only and they shall not limit, expand or otherwise
affect the construction or interpretation of this Agreement.
 

--------------------------------------------------------------------------------

 
7.8 Choice of Law.  The parties hereby agree that this Agreement has been
executed and delivered in the State of Texas and shall be construed, enforced
and governed by the laws thereof.  This Agreement is in all respects intended by
each party hereto to be deemed and construed to have been jointly prepared by
the parties and the parties hereby expressly agree that any uncertainty or
ambiguity existing herein shall not be interpreted against either of them.
 
7.9 Severability. In the event that any provision of this Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.
 
7.10 Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 3:30 p.m. (Dallas
time) on  any day except Saturday, Sunday and any day which shall be a federal
legal holiday in the United States (“Business Day”), (b) the next Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Business Day or later than 3:30 p.m. (Dallas time)
on any Business Day, (c) the 2nd Business Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.  All notices and demands to Recipient or the Company at the
address in the first paragraph. Such parties may designate in writing from time
to time such other place or places that such notices and demands may be given.
 
7.11 Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, this Agreement
supersedes all prior and contemporaneous agreements and understandings of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision hereof nor shall such waiver
constitute a continuing waiver.
 
7.12 Attorneys’ Fees.  In the event that any party to this Agreement institutes
any action or proceeding, including, but not limited to, litigation or
arbitration, to preserve, to protect or to enforce any right or benefit created
by or granted under this Agreement, the prevailing party in each respective such
action or proceeding shall be entitled, in addition to any and all other relief
granted by a court or other tribunal or body, as may be appropriate, to an award
in such action or proceeding of that sum of money which represents the
attorneys’ fees reasonably incurred by the prevailing party therein.
 
7.13 Counterparts.  This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
 
 IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.
 
  
“Company”
 Regent Technologies, Inc.
 
  
 
By: 
____________________
 
 
David A. Nelson, President
 
 
 “Recipient”
 
 
 By:  ____________________
 
 
SS# _________________








--------------------------------------------------------------------------------